Citation Nr: 0913017	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-28 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to non-service connected pension 
benefits.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2005 rating 
determination of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
determined that the Veteran did not meet the basic 
eligibility requirements for non-service connected pension 
benefits.  The Veteran, who served on active duty from August 
1960 to July 1963, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  Subsequently, the Veteran requested a BVA 
Video Conference hearing before a member of the Board. 
September 2006 VA Form 9; December 2006 hearing election 
form.  However, he withdrew his hearing request in March 
2008. March 2008 report of contact.

Prior to proceeding with its adjudication of the Veteran's 
appeal, the Board notes for the record that the Veteran was 
denied non-service connected pension benefits in a rating 
determination dated in April 2003.  The Veteran did not 
appeal this rating determination.  Thus, the Board has 
recharacterized the issue on appeal as whether the Veteran 
has submitted new and material evidence to reopen a claim of 
entitlement to non-service connected pension benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed rating determination dated in 	April 2003 
denied entitlement to non-service connected pension benefits.
  
3.  The evidence received since the April 2003 rating 
determination, by itself or in connection with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the Veteran's claim or raise a 
reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  An April 2003 rating determination that denied 
entitlement to non-service connected pension benefits is a 
final decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  The evidence received subsequent to the April 2003 rating 
determination is new but not material, and the request to 
reopen the Veteran's claim for non-service connected pension 
benefits is denied. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act of 2000 ("VCAA")

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this case, the Board finds that a letter dated in March 
2003 provided by the RO to the Veteran essentially notified 
the Veteran of the elements necessary to establish 
entitlement to non-service connected pension benefits. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, the Board 
observes that the Veteran was notified of the criteria for 
meeting the basic eligibility requirements for VA non-service 
connected pension benefits in the above-referenced letter.  
Although this letter was sent in relationship to a previous 
request submitted by the Veteran for non-service connected 
pension benefits that was denied in an unappealed rating 
determination dated in April 2003 (and therefore did not 
provide the Veteran with specific information as to new and 
material evidence claims), the Board finds that the letter 
served the purpose of providing the Veteran with the 
essential information necessary to establish entitlement to 
his non-service connected pension claim since the eligibility 
requirements for such pension benefits did not change during 
the time period between January 2003 (the Veteran's first 
request for pension benefits) and April 2005 (the Veteran's 
second request for pension benefits).  As such, no harm has 
resulted to the Veteran in terms of VCAA notice because he 
had actual knowledge of what was necessary to establish 
entitlement to non-service connected pension benefits.  

In making the above-referenced finding, the Board observes 
that if there is VCAA deficiency involving a veteran's claim 
(i.e., VCAA error), this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial. Simmons v. Nicholson, 487 F.3d 
892 (2007); Sanders v. Nicholson, 487 F.3d 881 (2007).  In 
this case, the Veteran was allowed a meaningful opportunity 
to participate in the adjudication of his current claim.  He 
submitted statements in July 2005 and September 2006 in which 
he implicitly acknowledged the elements necessary to 
establish entitlement to non-service connected pension 
benefits; acknowledged the fact that his period of active 
duty did not occur during a period of war as defined by VA 
regulations; and argued that the high alert status he was on 
during his period of active duty should be considered wartime 
service due to the special circumstances of his service.  In 
addition, the Board observes that the Veteran requested a BVA 
Video Conference hearing in September 2006 before a member of 
the Board for the purpose of presenting evidence in support 
of his claim. September 2006 VA Form 9; December 2006 hearing 
election form.  However, he withdrew his hearing request in 
March 2008 as he "felt he did not have new information to 
support his disagreement." March 2008 report of contact 
(emphasis added).

In light of the foregoing, the Board concludes that the 
Veteran had actual knowledge of the pertinent laws and 
regulations related to reopening his previously denied non-
service connected pension claim and understood the basis of 
the prior denial of his claim, thus curing any potential 
notice defect with regards to the current issue on appeal.  
In addition, the Board finds no indication of any relevant 
records that the RO failed to obtain in support of the 
Veteran's claim that would mandate a remand of this claim.  
In making this finding, the Board acknowledges for the record 
that an April 2005 statement contained in the claims file 
indicates that the Veteran is currently receiving disability 
benefits from the United States Social Security 
Administration ("SSA").  However, no records from SSA are 
included in the claims file.  While SSA decisions are not 
controlling for VA purposes, they are usually considered 
pertinent to the adjudication of a claim for VA benefits and 
VA generally has a duty to assist a veteran in gathering such 
records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  However, due 
to the specific facts of this case, the Board finds that 
obtaining the Veteran's SSA records is not necessary to 
determine whether to reopen the Veteran's claim since the 
outcome of his claim hinges upon the threshold determination 
of whether he served during a period of war as those periods 
have been defined by VA.  By nature, none of the evidence 
contained in the Veteran's SSA records would be relevant to 
his claim since such evidence would not bear upon whether he 
had wartime service.  Indeed, he has not contended otherwise. 

Because it has not been established that the Veteran had 
wartime service, and since there is no additional and 
pertinent information to dispute the Veteran's service dates, 
further development of the current claim on appeal would 
serve no useful purpose. See 38 C.F.R. § 3.159(d)(1).  No 
amount of notice from VA can change the Veteran's status as a 
veteran without active duty service for 90 consecutive days 
beginning or ending in a period of war.  The legal outcome is 
clearly dictated by the existing law regardless of any 
further notice the Veteran might receive. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Thus, the Board finds that VA has 
satisfied its duties to inform and assist the Veteran in this 
case.  Further development and further expending of VA's 
resources are not warranted.

B.  New and Material Evidence

As set forth in the Introduction above, the Veteran's service 
personnel records reveal that he served on active duty from 
August 1960 to July 1963. See Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty.  No 
other military service is reported in the record; and the 
Veteran has not disputed the service department's report of 
his service dates.  Based upon his service from August 1960 
to July 1963, the Veteran contends that he is entitled to 
non-service connected disability pension benefits. July 2005 
and September 2006 statements in support of claim.  

For the record, the Board observes that under the provisions 
of 38 U.S.C.A. § 1521 (West 2002), pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to non-
service connected disabilities which are not the result of 
the veteran's willful misconduct.  In addition, 38 C.F.R. § 
3.3 (2008) provides that basic entitlement to pension exists 
if a veteran served in the active military, naval, or air 
service for 90 days or more during a period of war; or served 
in the active military, naval, or air service during a period 
of war and was discharged or released from such service for a 
service-connected disability; or served in the active 
military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war. See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3).

The qualifying periods of war for VA purposes are the Mexican 
border period, World War I, World War II, the Korean 
conflict, the Vietnam era and the Persian Gulf War. 38 
U.S.C.A. § 101; 38 C.F.R. § 3.3(a)(3).  The Vietnam era is 
the period beginning on February 28, 1961 and ending on May 
7, 1975 in the case of a veteran who served in the Republic 
of Vietnam during that period; and in all other cases, 
the period beginning on August 5, 1964 and ending on May 7, 
1975. 38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f)(emphasis added).  The Persian 
Gulf War is the period beginning on August 2, 1990 and ending 
on a date to be prescribed by Presidential proclamation or 
law. See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

Turning to the record in this case, the Board observes that 
the Veteran's claim of entitlement to non-service connected 
pension benefits was previously reviewed by the RO in an 
April 2003 rating determination.  At that time, the evidence 
of record consisted of (1) the Veteran's Department of 
Defense Form 214 ("DD Form 214"), Certificate of Release or 
Discharge from Active Duty, (2) statements from the Veteran, 
(3) a VA examination report dated in February 2003, (4) VA 
medical records dated from December 2002 to February 2003 and 
(5) a March 2003 response to a request for information from 
the National Personnel Records Center ("NPRC") regarding 
the Veteran's creditable active service.  After reviewing 
this evidence, the RO determined that since the Veteran 
served on active duty from August 1960 to July 1963, he was 
only eligible for non-service connected pension benefits if 
his service personnel records showed that he served in the 
Republic of Vietnam during that period of time.  Thereafter, 
the RO reviewed the Veteran's 
DD Form 214 that reflected the Veteran participated in a tour 
of foreign service with the USAREUR (United States Army 
Europe and Seventh Army), but was not assigned and did not 
serve active duty in the Republic of Vietnam.  Thereafter, 
the RO contacted NPRC and requested that NPRC research 
whether the Veteran had 90 or more days of creditable active 
service that included one or more days of wartime service. 
See March 2003 request for information, with response.  In 
March 2003, NPRC researched the issue and informed the RO 
that the Veteran did not have 90 days or more of creditable 
active service during wartime. Id.  

Based upon the above-referenced information, the RO denied 
the Veteran's claim of entitlement to non-service connected 
pension benefits in the April 2003 rating determination.  The 
Veteran was provided a copy of the April 2003 rating 
determination; and this decision represents a final decision. 
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  
   
In April 2005, the Veteran essentially requested that his 
claim for non-service connected pension benefits be reopened 
and submitted additional evidence consisting of his personal 
statements dated in July 2005 and September 2006 in support 
of reopening his claim.  In doing so, the Veteran did not 
dispute the information contained in his DD Form 214 or the 
information provided by NPRC.  Rather, the Veteran argued 
that his claim for non-service connected pension benefits 
should be reopened and granted despite his lack of Vietnam 
service because of "special circumstances" he reports 
facing in the military. September 2006 statement with VA Form 
9.  In regards to these circumstances, the Veteran stated 
that he was stationed in Germany for what was supposed to be 
an 18 month period of duty, but was forced to have that tour 
of duty extended involuntarily to 30 months because of 
volatile political and near wartime situations that were 
occurring during this time frame. Id.  He reported that he 
spent much of his tour of duty in Germany on constant 
heightened alert due to the United States' "active 
posturing" for the USSR and for the Cuban Missile Crisis; 
and that this heightened alert status resulted in feelings of 
anxiety that something could and might happen in terms of a 
military conflict. Id.  As such, he essentially argued that 
the environment he served in during his tour of duty should 
be considered wartime service. Id.; July 2005 statement with 
Notice of Disagreement.   

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board observes that a regulatory 
change with respect to new and material evidence claims was 
made which applies prospectively to all claims submitted on 
or after August 29, 2001. See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen in April 2005, the new 
version of the law is applicable in this case.  Under the 
revised regulation of 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

As set forth above, the evidence associated with the claims 
file since the April 2003 rating determination consists 
exclusively of statements from the Veteran.  This evidence is 
new evidence, in that the statements were not previously 
physically of record at the time of the April 2003 rating 
determination.  However, the evidence is not "material 
evidence" since it basically reiterates the Veteran's prior 
contentions already of record.  The evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
or raise a reasonable possibility of substantiating the 
claim, specifically in that it does not establish that the 
Veteran had wartime service as that service has been defined 
by VA for pension benefits. See 38 U.S.C.A. § 1521(j).  
Without such evidence, there is no reasonable possibility of 
substantiating the Veteran's claim.  

In light of the foregoing, the Board finds that the new 
evidence of record submitted since the April 2003 rating 
determination is not material to the Veteran's claim.  As 
such, the Veteran's claim is not reopened; and the appeal is 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the Veteran's claim, 
the doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to non-service connected pension benefits has not 
been received; and the appeal is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


